Citation Nr: 1740749	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  09-45 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis prior to July 29, 2015. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1974 to July 1976 and from January 1991 to July 1991.  He also served in the Army National Guard of Puerto Rico.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for posttraumatic stress disorder (PTSD).

In June 2013, the Board remanded this appeal for further development.  

In December 2016, the Board granted an increased initial rating for PTSD and denied an increased rating for fibromyalgia.  The Board also determined that the evidence raised the issue of entitlement to a TDIU and granted a TDIU from July 29, 2015.  The Board then remanded for further development the issue of entitlement to a TDIU prior to July 29, 2015, on an extraschedular basis.


FINDINGS OF FACT

1. For the rating period on appeal prior to October 11, 2006, Veteran's service-connected disabilities did not render him unable to obtain and maintain substantially gainful employment consistent with his educational and occupational background.

2. From October 11, 2006, to July 28, 2015, the Veteran's service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment consistent with his educational and occupational background.

3.  A TDIU is already in effect from July 29, 2015, forward.


CONCLUSIONS OF LAW

1. Prior to October 11, 2006, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1, 4.3, 4.16, 4.25 (2016).

2. From October 11, 2006, to July 28, 2015, the criteria for entitlement to a TDIU are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.1, 4.3, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).






Claim of Entitlement to a TDIU prior to July 29, 2015 

A TDIU is authorized for any disability or combination of disabilities where the schedular rating is less than total, and the claimant is unable to secure and maintain substantially gainful employment because of the severity of service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent.  If there are two or more service-connected disabilities, at least one must be rated as at least 40 percent disabling, with sufficient additional service-connected disability to bring the combined rating to 70 percent.  38 C.F.R. §§ 4.15, 4.16(a).  If a claimant does not meet the minimum rating requirements of 38 C.F.R. § 4.16(a) for TDIU on a schedular basis, he can still establish a TDIU on an extraschedular basis.  An extraschedular rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  Id. 

For a TDIU, the critical question is whether the Veteran's service-connected disabilities alone are sufficient to cause unemployability, not any nonservice-connected condition.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Other factors that may receive consideration include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991)

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the AOJ for referral to the Director, Compensation Service, for consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board did so in this case in December 2016.  The AOJ referred the claim for an extraschedular rating to the Director in December 2016.  In an April 2017 decision, the Director denied an extraschedular rating, and the AOJ continued the denial in a supplemental statement of the case dated that same month.  The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  The Court then reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and elaborated that the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015).

In Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  
Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Here, VA received the Veteran's claim for service connection for PTSD on September 8, 1999.  The present claim of entitlement to TDIU arises from the Veteran's disagreement with the initial rating assigned in connection with the award of service connection for PTSD.  During the period under appeal, the Veteran's service-connected disabilities included PTSD, rated 30 percent disabling from September 8, 1999, to July 29, 2015, and 50 percent thereafter; and fibromyalgia, rated 10 percent disabling from October 11, 2005, to October 29, 2008, and 40 percent thereafter.  The Veteran's combined disability rating for compensation purposes was 30 percent from September 8, 1999; 40 percent from October 11, 2006; 60 percent from October 29, 2008; and 70 percent from July 29, 2015.  As noted above, the Veteran is in receipt of a TDIU on a schedular basis from July 29, 2015.

However, the statutory schedular criteria set forth in 38 C.F.R. § 4.16(a) were not met prior to July 29, 2015.  Regardless, the Board must now turn to the question of whether extraschedular consideration under 38 C.F.R. § 4.16 (b) is warranted. 

Turning now to the relevant evidence, the Veteran's former employer had a physician evaluate his employability within the company in April 1996.  The physician noted diagnoses of cervical and lumbar pain.  No mental or nervous impairment was noted.  The physician opined that the Veteran's lumbar and cervical spine conditions made him totally disabled long-term.  He stated the Veteran's herniated cervical and lumbar discs, and related radiculopathies, would interfere with any job.

The former employer had a second physician evaluate the Veteran's employability later that same month.  The Veteran was again diagnosed with cervical and lumbar disabilities and radiculopathies.  The physician opined that the Veteran's physical impairment resulted in severe limitation of functional capacity and that he was incapable of minimal (sedentary) activity.  The physician also opined that the Veteran was unable to engage in stress situations or engage in interpersonal relations due to a mental/nervous impairment.  He stated that the Veteran was totally disabled long-term.  

The Veteran was afforded a VA mental disorders examination in September 1996.  He reported having difficulty concentrating and feeling tired.  His memory was preserved and he was fully oriented.  He reported being a religious minister and having his own church.  He was diagnosed with depressive disorder and a GAF score of 65 was assigned.  

In November 1996, the Veteran's wife stated that the Veteran was anxious, nervous, depressed, and tended to isolate himself.  She indicated that his ability to concentrate had worsened.  He was tired all the time.

In November 1996, the Veteran's former supervisor indicated that his work performance had decreased after he returned from his period of active service in 1991.  He stated that he observed a little change in the Veteran's willingness to achieve usual department tasks.  He also stated that the Veteran was currently not working due to health problems.

A November 1996 private psychiatric evaluation report indicated that the Veteran had very low levels of self-esteem and feelings of hopelessness and helplessness.  His immediate memory was diminished, but recent memory and remote memory were adequately preserved.  His attention and concentration were diminished.  His stress tolerance was poor.  He denied having panic attacks.  The psychiatrist diagnosed the Veteran with severe major depression. 

In July 1997, the Veteran was determined to be disabled by the Social Security Administration (SSA) due to his spine disability, chronic fatigue syndrome, and depression.  SSA assigned an effective date of January 15, 1996, the date the Veteran last worked.  While the Veteran is service connected for PTSD, he is not service connected for a back disability or chronic fatigue syndrome.  Although SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  

The Board notes that this decision addresses the issue of entitlement to TDIU for a period subsequent to the date of the SSA decision and is limited to the issue of whether the Veteran's service-connected disabilities, either alone or in the aggregate, caused him to be unemployable.

An April 1999 VA neuropsychology treatment note indicates that the Veteran was unemployed secondary to a back disability.  

A January 2001 private disability evaluation indicates that the Veteran worked for two pharmaceutical companies for a total of 15 years.  He attended to his own activities of daily living and assisted at church regularly.  He avoided crowded places and closed spaces, or rushed situations which made him very anxious.  During the evaluation, he was cooperative, alert, coherent, and reality related at all times.  His affect was extremely sad and tearful, and he cried several times during the evaluation for no apparent reason.  His insight and judgment were deemed to be fair.

A February 2001 private medical opinion indicates that the Veteran's PTSD symptoms included periods of forgetfulness, withdrawal and anxiety.  His mood was anxious and grooming was fair.  He was fully oriented.  His remote memory was preserved, but his recent memory was slightly impaired.  A GAF score of 50 was assigned.

In February 2001, the Veteran stated that he had to live alone because he got angry at everything and his family could not support him.  

The Veteran was afforded a VA psychiatric examination in March 2003.  The VA examiner opined that the Veteran's PTSD symptoms and impairments interfered with employment, as did his non-service connected back problems.  The Veteran reported receiving SSA benefits for neck pain and low back pain due to cervical and lumbar disc disease acquired while working in the chemical industry.

A July 2003 private psychiatry evaluation indicated that the Veteran had symptoms of depression, insomnia, nightmares, and feelings of hopelessness and helplessness.  He also had periods of forgetfulness, withdrawal and anxiety.  During the examination, his affect was depressed, his mood was anxious, and his grooming was fair.  His remote memory was preserved, but his recent memory was slightly impaired.  A GAF score of 50 was assigned.

An August 2003 VA treatment note indicates that the Veteran reported ongoing problems with anger, difficulty concentrating, sleep disturbance, and hypervigilance.  He reported that his employer encouraged him to retire due to increased anger and irritability which affected his work.  On examination, his memory and concentration were good.  His mood was mildly depressed with a teary affect.  His interaction with the physician was described as cooperative, guarded, defensive, and verbally aggressive.  A GAF score of 55 was assigned.

The Veteran was afforded a VA PTSD examination in November 2005.  The VA examiner stated that the Veteran's PTSD and depression had led to an inability to function in social and economic settings.  His symptoms included an increased startle response, a depressed mood, crying at times when discussing family or anxious, moderately impaired recent memory, and marital dysfunction.  His activity level was very limited due to both physical and mental dysfunction.  He avoided television, cords, and stores with people because of fear, paranoia, and stress intolerance.  The VA examiner opined that the Veteran's PTSD symptoms and impairments interfered with employment and social functioning due to his fear of friendship, anger, depression, and asocial behavior, as well as his back problems.  A GAF score of 52 was assigned.

A January 2007 VA psychiatry note indicates that the Veteran had intrusive thoughts, insomnia, and hypervigilance.  His memory was good, he was fully oriented, and insight and judgement were good.  A GAF score of 50 was assigned.

The Veteran was afforded a VA fibromyalgia examination in June 2007.  The VA examiner noted that the Veteran had retired in 1996 from a long-standing job as a chemical plant worker.  The examiner opined that the Veteran could not work due to his fibromyalgia.  The condition had a mild effect on his ability to bathe and dress, no effect on his ability to toilet, feed, and groom, and a moderate effect on his ability to travel, do chores, and shop.  The fibromyalgia severely affected his ability to exercise, participate in sports, or do any recreational activities.  

The Veteran was afforded a VA PTSD examination in August 2008.  He reported that he generally got along with others and talked to neighbors, but had few friends and preferred to be alone.  During the examination, he was cooperative, friendly, relaxed and attentive.  His impulse control was good.  His remote memory was normal, but recent memory and intermediate memory were mildly impaired.  He had symptoms of irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  He reported having difficulty concentrating.  A GAF score of 55 was assigned.  The VA examiner opined that the Veteran did not have total occupational and social impairment due to PTSD and that his PTSD signs and symptoms did not result in occupational deficiencies.  

The Veteran was afforded an additional VA fibromyalgia examination in November 2008.  He reported having increased diffuse muscle pain and fatigue.  The Veteran reported that he was unable to work due to his fibromyalgia.  However, the VA examiner opined that the fibromyalgia had only a mild effect on his ability to do usual daily activities, such as chores, shopping, exercise, sports, recreation, and traveling.  There was no effect on his ability to feed, bathe, dress, toilet, or groom.  He reported having a workers' compensation injury for neck and lumbar condition for six months.

In a February 2009 letter, the Veteran's treating physician, Dr. G.B., stated that the Veteran was medically disabled.  His symptoms included insomnia, nightmares, panic attacks, feelings of hopelessness, decrease in social interactions, poor concentration, and occasional forgetfulness.

A September 2009 VA treatment note indicates that the Veteran was short-tempered, anxious, and depressed at times.  He reported that he had not worked for years because of his psychiatric symptoms and his body's aches and pains.  He had trouble sleeping.  Cognitive functions were intact and memory was good for both remote and recent events.

The Veteran submitted a January 2013 medical evaluation for life insurance purposes.  A current diagnosis of PTSD was noted.  His physical impairment was described as "severe limitations of functional capacity; incapable of minimal sedentary activity."  His mental/nervous impairment was described as "significant loss of psychological, physiological, personal and social adjustment (severe limitations)."  The evaluating physician opined that the Veteran was "not able to work due to his chronic mental condition.  Even with prescription [he] still has problems."  Notably, this report is consistent with the findings in similar insurance evaluations completed by different physicians in March 2009 and March 2011.

A January 2013 private psychiatric treatment record indicated that the Veteran was unable to sleep more than four hours, even with medication.  He was easily fatigued.  He had symptoms of anxiety and hypervigilance.  He had uncomfortable sensations of excessive muscular tension.  He was irritable and had feelings of worthlessness.  During the examination, the Veteran had good concentration and was fully oriented.

On a January 2014 VA Form 21-8940, the Veteran stated that he had worked for a chemical plant for 15 years.  He also completed two years of college.  He stated that he had received SSA benefits since 1996 and long-term disability due to chronic back pain, major depressive disorder, and chronic fatigue syndrome.

The Veteran was afforded an additional VA fibromyalgia examination in August 2015.  He indicated that there had been no change in his condition since his last VA examination in 2008.  Symptoms included stiffness, widespread musculoskeletal pain, fatigue, sleep disturbances, and headache.  The symptoms were constant or nearly constant.  The VA examiner opined that the Veteran should avoid moderate to heavy labor-related job tasks, but was capable of sedentary and very light labor tasks.  

The Veteran was afforded an additional VA PTSD examination in August 2015.  The VA examiner opined that the Veteran's ability to understand and follow instructions was considered not impaired.  He further opined that the veteran's ability to retain instructions and sustain concentration to perform simple tasks was not impaired.  The Veteran's ability to sustain concentration to task persistence and pace was described as moderately impaired.  His ability to respond appropriately to coworkers, supervisors, or the general public was considered to be markedly impaired.  His ability to respond appropriately to changes in the work setting was considered to be moderately to markedly impaired.  The VA examiner opined that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he enjoyed taking walks and appreciating nature.  He used to enjoy crafting small flags, but had stopped due to chronic pain and medical issues.  He reported having frequent arguments with co-workers after service due to anger issues.  He described himself as "aggressive" at work and indicated that his supervisors were concerned and recommended that he seek mental health treatment around 1992.  In 1994, he was transferred to a training position to help him manage his stress and anxiety.  He stated that this lasted for three months, before he was put on short-term disability for PTSD.  He officially retired in 1996 and has not worked since.  The VA examiner described his symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran also reported symptoms of withdrawal, isolation, loss of interest, depressed mood, low energy, poor sleep, poor attention and concentration, forgetfulness, and feelings of guilt.

After review of all evidence of record, both lay and medical, the Board finds that a TDIU is not warranted prior to October 11, 2006.  At that time, PTSD was his only service-connected disability, and it was not of such severity as to render him unable to secure or maintain substantially gainful employment.  The Board notes that the Veteran was in receipt of SSA unemployability benefits during this period, at least in part due to his depression, which is considered as part of his service-connected PTSD.  As explained above however, the Board is not bound by SSA's findings, which address a period prior to that on appeal and are based, in part, on non-service connected disabilities.  While the April 26, 1996 employability evaluation by the Veteran's employer found that the Veteran was unable to engage in stress situations or engage in interpersonal relations due to a mental nervous impairment, there was no rationale given for this opinion.  Moreover, this evaluation is not consistent with the remaining evidence during that time period.  Therefore, it is afforded minimal probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).   In addition, the April 8, 1996 employability evaluation by the Veteran's employer did not indicate that he had any disability related to mental or nervous impairment; instead, his unemployability was attributed only to a spine disability with associated radiculopathy.  While the Veteran, his wife, and his former supervisor all stated that his PTSD symptoms interfered with his ability to work, the reported symptoms, including anxiety, depression, nervousness, tendency to isolate, impaired concentration, and fatigue, were not of such severity as to render him unemployable.  Indeed, the April 1999 VA neuropsychology treatment note authored a few years later indicates that the Veteran was unemployed secondary to his back disability.  In addition, the March 2003 and November 2005 VA examiners opined that the Veteran's PTSD interfered with employment, but did not state that his PTSD symptoms actually rendered him unable to obtain and maintain substantially gainful employment.  In addition, the August 2008 VA examiner stated that the Veterans PTSD symptoms, which were consistent with his PTSD symptoms for the entire period on appeal up to that point, did not result in deficiencies at work or total occupational and social impairment.  For these reasons, the weight of the evidence supports a finding that the Veteran was not unemployable due to his service-connected PTSD prior to October 11, 2006.

However, from October 11, 2006, the evidence supports a finding that the Veteran was unable to obtain and maintain substantially gainful employment due to his service-connected disabilities, namely PTSD and fibromyalgia.  Evidence in support of this finding includes the June 2007 VA examiner's opinion that the Veteran could not work due to his fibromyalgia and noting the numerous ways in which the fibromyalgia affected his activities of daily living, as well as the February 2009 opinion from his treating physician that he was medically disabled due to his PTSD symptoms.  The January 2013 medical evaluation for life insurance purposes is also highly probative, as it indicated that the Veteran's physical impairments and PTSD rendered him incapable of minimal sedentary activity and resulted in severe psychological and social limitations.  In addition, the August 2015 VA examiner's opinion that the Veteran's ability to respond appropriately in a work setting was moderately to markedly impaired was highly probative as to his unemployability.  For these reasons, the Board finds that the Veteran was unable to obtain and maintain substantially gainful employment due to his service-connected disabilities from October 11, 2006.  In light of the evidence indicating that the service-connected disabilities had a significant impact on the Veteran's ability to adequately function in a work environment from October 11, 2006, the Veteran was unable to obtain and maintain substantially gainful employment from October 11, 2006, forward.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted from October 11, 2006.  

ORDER

From October 11, 2006 to July 28, 2015, a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


